Citation Nr: 1036419	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  02-01 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from October 1965 to September 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The issue was previously before the Board in 
November 2005, at which time it was remanded for further 
development.  The requested development has been completed and 
the claim is again before the Board for further appellate 
consideration.

The Board notes that additional evidence was received into the 
record in September 2010, following certification of the appeal 
to the Board, which has not been considered by the RO.  There was 
no waiver of RO consideration of the additional evidence.  
However, inasmuch as the additional evidence is not germane to 
the issue on appeal, the Veteran is not prejudiced by the Board's 
consideration of the appeal at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2009).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran asserts that service connection is warranted for a 
gastrointestinal disability that he believes started when he was 
in the military.  Post-service treatment records show that the 
Veteran has been treated for a gastrointestinal disability that 
has been variously diagnosed as heartburn, indigestion, reflux 
esophagitis, gastroesophageal reflux disease, and peptic ulcer 
disease.  The Veteran's May 1968 separation examination report 
shows that he reported a history of frequent indigestion.  The 
record demonstrates that in December 2006 and July 2008, the 
Veteran was afforded VA examinations and opinions as to whether 
the Veteran's current gastrointestinal symptomatology is 
etiologically related to his in-service report of a history of 
frequent indigestion.

In its September 3, 2010 Informal Hearing Presentation, the 
Veteran's representative, Vietnam Veterans of America (VVA), 
points out that the December 2006 VA opinion is inadequate 
because the examiner failed to discuss positive evidence in favor 
of the Veteran's claim.  Specifically, the VVA indicated that the 
December 2006 VA examiner failed to discuss the Veteran's 
notation in his service records that he had a history of coughing 
up blood at separation (a review of the Veteran's May 1968 
separation examination report indeed shows that the Veteran 
indicated that he had coughed up blood).  The VVA stated that:

According to NIH, it can be difficult to 
tell the difference between vomiting blood 
and coughing up blood.  Vomiting blood 
results from gastrointestinal problems, 
including ulcer.

As a result, the VVA indicated that the VA examiner should have 
asked the Veteran to clarify the nature of his coughing up blood 
in service, as it could support his claim of an in-service ulcer 
condition or digestive condition. 
In reviewing the December 2006 VA opinion, as well as the July 
2008 VA opinion, the Board notes that the examiners, in 
discussing the reasons and bases for the opinions, did not 
address the fact that the Veteran's May 1968 separation 
examination report shows that he reported a history of coughing 
up blood or provide an opinion in that regard.  Therefore, the 
Board is in agreement with the VVA that the December 2006 VA 
opinion, as well as the July 2008 VA opinion, are inadequate.  

The Board also notes that a November 2001 VA Agent Orange 
examination report shows that the examiner indicated that he did 
not see any condition that he thought was recognized as service-
connected for Vietnam veterans based on Agent Orange exposure.  
However, he did not specifically address whether the Veteran's 
gastrointestinal disability was related to service, to include 
Agent Orange exposure, and did not provide a supported clinical 
rationale for his stated opinion.  This is especially significant 
because the Veteran has also asserted that his gastrointestinal 
disability could be due to his exposure to Agent Orange in 
Vietnam.

Therefore, given the foregoing, the Board finds that a new VA 
examination and opinion is warranted to determine the nature and 
etiology of the Veteran's current gastrointestinal disability.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
gastrointestinal disability.  After 
securing the necessary authorizations for 
release of this information, seek to obtain 
copies of all treatment records referred to 
by the Veteran, not already of record.

2.   Thereafter, the Veteran should be 
afforded a VA examination by the 
appropriate specialist to determine the 
nature and etiology of all current 
gastrointestinal disability.  The claims 
folder and a copy of this Remand should be 
made available to the examiner for review 
before the examination.  

The examiner should identify all current 
gastrointestinal disabilities.  The 
examiner is also requested to ascertain 
from the Veteran the nature of his reported 
history of frequent indigestion and 
coughing up blood, noted as medical history 
at the time of his May 1968 military 
separation examination.

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
gastrointestinal disability is related to 
any incident of the Veteran's service, to 
include the reported history of coughing up 
blood and frequent indigestion noted on the 
Veteran's May 1968 separation examination 
report, as well as Agent Orange exposure in 
Vietnam.

3.  Following completion of the above, 
readjudicate the issue on appeal.   If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


